                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF TENNESSEE
                           NASHVILLE DIVISION
MARK NASATIR and                    )
SETH NASATIR,                       )
                                    )
     Plaintiffs,                    )
                                    )
v.                                  )     Case No. 3:20-cv-01047
                                    )     JUDGE CRENSHAW
PEGGY MATHES,                       )     Magistrate Judge Barbara D. Holmes
                                    )

         MOTION TO CONTINUE INITIAL CASE MANAGEMENT CONFERENCE

       Comes now Defendant Peggy Mathes and pursuant to United States District Court Middle

District of Tennessee’ Local Rule 16.01(d) moves the Court to continue the initial case management

conference which is currently set for February 16, 2021 at 10:30 a.m.

       Lead defense counsel’s immediate family suffered a serious medical emergency, which will

require counsel to be unavailable for an extended period of time. Additionally, co-counsel Kobina P.

Ankumah is leaving the firm of Ortale Kelley and has filed a notice of withdrawal as of today’s date and

will be unable to participate in the initial case management conference. Defense counsel has conferred

with Plaintiff’s counsel and he has no objection to this continuation.

       Wherefore, Defendant Mathes moves the Court to continue the initial case management

conference which is currently set for February 16, 2021 at 10:30 a.m.




        Case 3:20-cv-01047 Document 14 Filed 02/08/21 Page 1 of 2 PageID #: 59
                                       Respectfully submitted,

                                       ORTALE KELLEY LAW FIRM


                                       /s/ Kobina Ankumah
                                       Kobina Ankumah (#34124)
                                       Tom Corts (#3486)
                                       Attorneys for Defendant
                                       330 Commerce Street, Suite 110
                                       P.O. Box 198985
                                       Nashville, TN 37219-8985
                                       Telephone:     615-256-9999
                                       Facsimile:     615-726-1494
                                       E-Mail:        tcorts@ortalekelley.com

                                    CERTIFICATE OF SERVICE

         I hereby certify that on February 8, 2021, a copy of the foregoing was filed electronically. Notice
of this filing will be sent by operation of the Court’s electronic filing system to all parties indicated on
the electronic filing receipt. All other parties will be served via regular U.S. Mail. Parties may access
this filing through the Court’s electronic filing system.

Eugene N. Bulso, Jr., Esq.
Bulso, PLC
155 Franklin Road, Suite 400
P.O. Box 861
Brentwood, TN 37027


                                       /s/ Kobina Ankumah
                                       Kobina Ankumah




        Case 3:20-cv-01047 Document 14 Filed 02/08/21 Page 2 of 2 PageID #: 60
